Title: From George Washington to John Rutledge, 15 December 1781
From: Washington, George
To: Rutledge, John


                        
                            Dr Sir,
                            Phila. 15th Decr 1781.
                        
                        I have particuliar pleasure in putting the inclosed letter under cover to you and adding, that Mrs Rutledge
                            & your family are perfectly well. I shall not attempt to give you the politicks of this place—or say any thing of
                            the disposition of Congress—you will get these thro better Channels—I shall only add that few people can subscribe
                            themselves with more truth. Yr most Obedt & very Hble Servt
                        
                            G. W——n

                        
                    